DETAILED ACTION
In response to communication filed on 8/31/2020.
Claims 1-26 are pending.
Claims 1-26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 objected to because of the following informalities:  the claim ends with two periods and should be corrected accordingly.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,8-10,15-17, and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,763,939.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,763,939
1. A communication signal transmitting apparatus, comprising: 
1. A base station, comprising: 
a transmitter; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
a processor, configured to 
determine at least two different resource element groups to use to transmit a synchronization signal, wherein each different resource element group of the at least two different resource element groups is used to separately transmit the synchronization signal; and 
determine at least two different resource element groups to use to transmit a broadcast channel, each different resource element group of the at least two different resource element groups to be used to separately transmit the broadcast channel; and 
cause the transmitter to transmit the synchronization signal to a user equipment on each of the at least two different resource element groups, wherein, for each resource element group of the at least two different resource element groups, the synchronization signal transmitted on the respective resource element group carries at least one piece of same information, and wherein the same information is cell specific information; 
a transmitter, configured to transmit the broadcast channel to user equipment on the at least two different resource element groups, wherein for each resource element group the broadcast channel transmitted on the respective resource element group carries at least one piece of same information and indication information indicating a resource of a physical downlink control channel (PDCCH) used by the user equipment, and the same information is cell specific information.
wherein the synchronization signals transmitted on the at least two resource element groups use different beams.
5. The base station according to claim 1, wherein the broadcast channels transmitted on the at least two different resource element groups use a same antenna port with different precoding or different beams.

9. The base station according to claim 1, wherein the transmitter is further configured to: transmit a synchronization signal set to the user equipment, wherein the synchronization signal set comprises at least one synchronization signal corresponding to the broadcast channel separately transmitted on the at least two different resource element groups…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claims 1,5 and 9 of U.S. Patent No. 10,763,939 to arrive at the claimed invention of receiving a synchronization signal transmitted on at least two resource element groups using different beams using a general apparatus comprised of known 

Regarding claims 8,15 and 21 of the current application, claims 1,5,9,10,14 and 18 of U.S. Patent No. 10,763,939 substantially limit the same claimed invention in the same manner as addressed with regards to claim 1 of the current application as noted above.  Accordingly the same rejection therefore applies.

Regarding claims 2,3,9,10,16,17,22 and 23 of the current application, claims 1,3,9,10,12, and 18 of U.S. Patent No. 10,763,939 substantially limit the same claimed invention and although they are not identical, they are directed towards the concept of receiving signals transmitted on at least two resource element groups and identifying information accordingly and therefore are of an obvious variation that would be apparent to one of ordinary skill in the art.

Claims 4-7,11-14,18-20, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,9,10,13 and 18 of U.S. Patent No. 10,763,939 in view of Lee et al. (US Pub. 2015/0373668)(L1 hereafter). 

Regarding claims 4,11,18, and 24 of the current application, claims 1 and 10 of U.S. Patent No. 10,763,939 fails to limit the same information is at least a portion of information of a cell identifier. 
	L1 teaches that in a multi-node system, the same cell identity or different cell IDs may be used for signal transmission/reception [paragraph 0044]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 1 and 10 of U.S. Patent No. 10,763,939 to 

Regarding claims 5,12,19 and 25 of the current application, claims 4 and 13 of U.S. Patent No. 10,763,939 fails to limit the synchronization signal comprises a primary synchronization signal, the primary synchronization signal is a sequence: 
    PNG
    media_image1.png
    38
    677
    media_image1.png
    Greyscale
 wherein x( ) is an m sequence, Nss is a length of the sequence of the synchronization signal, and m0 is a cyclic shift value.  
	L1 teaches obtaining a primary synchronization signal (PSS) by cyclically shifting an m-sequence according to an index of the PSS [paragraph 0072], the sequence being based upon an equation [paragraph 0075][Equation 4] that takes into account indexes that are derived from the physical layer cell identity group [paragraph 0076][Equation 5].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 4 and 13 of U.S. Patent No. 10,763,939 to further limit a particular m-sequence for a primary synchronization signal as taught by L1.  One would be motivated to do so to provide a means of receiving a broadcasted signal by considering interference [refer L1; paragraph 0007].

Regarding claims 6,13,20 and 26 of the current application, claims 1 and 10 of U.S. Patent No. 10,763,939 fails to limit the cyclic shift value is associated with the cell identifier.  
0 and m1 that are derived from a physical layer cell identity group ID [paragraph 0076], the sequences of the m-sequence are defined as two different cyclic shifts (i.e. cyclic shift values)[paragraph 0078].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 1 and 10 of U.S. Patent No. 10,763,939 to further limit a particular m-sequence for a primary synchronization signal using cyclic shifts derived by a cell identity group identification as taught by L1.  One would be motivated to do so to provide a means of receiving a broadcasted signal by considering interference [refer L1; paragraph 0007].

Regarding claims 7 and 14 of the current application, claims 9 and 18 of U.S. Patent No. 10,763,939 fails to limit the synchronization signal comprises a secondary synchronization signal, and wherein a sequence of the secondary synchronization signal includes at least two m sequences.
	L1 teaches obtaining different primary synchronization signals based on sequences that are scrambled into a secondary synchronization signal (SSS) using different sequences [paragraph 0072], the combination of two length 31 m-sequences for defining the SSS is different for particular subframes [paragraph 0073].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 9 and 18 of U.S. Patent No. 10,763,939 to further limit the use of a secondary synchronization signal that is identified by m-sequences as taught by L1.  One would be motivated to do so to provide a means of receiving a broadcasted signal by considering interference [refer L1; paragraph 0007].

Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Patent No. 9,635,642) discloses that beams are sorted into a number of resource reuse groups passed on a resource that is to be shared, selecting a beam for a transmitter and allocating a transmission resource for the selected beam [refer Abstract].
Han et al. (US Pub. 2013/0021984) discloses the use of two scrambling sequences follow a primary synchronization signal and are each defined by a different cyclic shift of an m-sequence [paragraphs 0079-0080][Equation 9].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412